705 N.W.2d 124 (2005)
474 Mich. 895-911
PEOPLE
v.
KNIGHT.
No. 127850.
Supreme Court of Michigan.
October 31, 2005.
Leave to Appeal Denied.
SC: 127850, COA: 256830.
On order of the Court, the motion to add issue and motion to supplement ineffective assistance of counsel claim are considered, and they are GRANTED. The application for leave to appeal the December 16, 2004 order of the Court of Appeals is also considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).